Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment filed on 20 October 2021 has been entered. No claims have been amended, cancelled, or added.  Claims 1-8 are still pending in this application, with only claims 1 and 5 being independent.

Terminal Disclaimer
The terminal disclaimer filed on 20 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,801,707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 5, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a wearable illumination assembly comprising each of the first and second battery housings comprises a flexible connecting structure coupled to the terminal end of the respective terminal arm to facilitate positionably adjusting the first and second battery housings relative to the respective temple arm in combination with each and every remaining limitation of the claims.  
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875